Powell, J.,
specially concurring. I think that the circumstances introduced by the State, tending to show that the burning was not accidental but was felonious, -were sufficient to give “scope for legitimate reason*493ing by the jury,” and therefore sufficient to support the verdict as to that point; but I concur with the majority of the court in holding that the circumstances by which the State claims to have connected the defendant with the crime are too wholly inconclusive to justify a verdict of guilty.
Indictment for arson, from Campbell superior court — Judge Roan. May 20, 1907.
Argued’ July 18,
Decided September 19, 1907.
J. H. Longino, for plaintiff in error.
William Schley Howard, solicitor-general, contra.